Citation Nr: 9927306	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-operative basal 
cell carcinoma as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1996, the 
veteran testified at a personal hearing at the RO.  A 
transcript of that hearing is associated with the record.  
The Board remanded the case in September 1998 in order to 
afford the veteran a personal hearing before a Member of the 
Board at the RO .  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is of record.  At the May 1999 
hearing, the appellant submitted additional evidence and 
waived review of the evidence by the RO.  38 C.F.R. § 20.1304 
(1998).  The veteran and his representative also requested 
that the record be held open for 30 days to allow the veteran 
to submit additional evidence in support of his claim.  
Additional evidence was submitted to the RO in June 1999 and 
received at the Board in August 1999.  


FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran's basal cell carcinoma is related to service, and in 
particular, related to exposure to ionizing radiation during 
service.  




CONCLUSION OF LAW

A well-grounded claim of service connection for post-
operative basal cell carcinoma as a result of exposure to 
ionizing radiation has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the service medical records reveals no 
complaints or findings pertaining to basal cell carcinoma.  
Post-service medical records include notations referable to a 
March 1985 diagnosis of basal cell carcinoma of the left side 
of the nose.  A March 1985 physician's statement noted that 
the veteran had been referred for chemosurgical excision of a 
biopsy proven basal cell carcinoma of the left nose.  The 
veteran had indicated that this had been present over the 
past year and he was noted to have worked in construction and 
admitted chronic sun exposure.  In April 1989, the veteran 
underwent excision of basal cell carcinoma of the lateral 
aspect of the left lower eyelid.

In April 1994, the veteran filed a claim of service 
connection for skin cancer on the nose, left lower eyelid and 
right eyelid as residuals of asserted exposure to radiation 
in service.  

In September 1995, a member of the Nuclear Test Personnel 
Review Radiation Sciences Directorate program of the Defense 
Nuclear Agency (DNA) of the Department of Defense responded 
to the RO's request for a dose estimate for any radiation 
exposure the veteran may have received during service.  The 
DNA reported that the veteran had been present at Operation 
UPSHOT-KNOTHOLE, a U.S. atmospheric nuclear test series 
conducted at the Nevada Test Site during 1953, assigned to 
Battalion Combat Team ABLE.  The report included a history of 
the Battalion Combat Teams and an Executive Summary from a 
National Academy of Sciences report which addressed the 
accuracy of the radiation exposure provided in the estimate.  
It was noted that a careful search of dosimetry data revealed 
no record of radiation exposure of the veteran.  However, a 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 1.30 rem gamma (upper 
bound of 1.80 gamma).  Another scientific dose reconstruction 
indicated that, due to the distance of the veteran's unit 
from ground zero, he had virtually no potential for exposure 
to neutron radiation.  The DNA further noted that there was 
no evidence to suggest that skin cancer is associated with 
radiation doses (external or internal) at the levels received 
by participants in atmospheric nuclear testing.  

In October 1995, the RO referred the claim to the VA Director 
of Compensation and Pension Service for review.  Later that 
same month, the VA Director of Compensation and Pension 
Service in turn requested a radiation review from the Under 
Secretary for Health.  In November 1995, the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
reported:

2.  ...the veteran was exposed to the 
following doses of ionizing radiation 
during military service:  1.30 rem gamma 
with an upper bound of 1.80 gamma, 
virtually no potential for neutron.  

3.  The CIRRPC Science Panel Report 
Number 6, 1983, does not provide 
screening doses for skin cancer.  Skin 
cancers usually have been attributed to 
ionizing radiation at high does, e.g., 
several hundred rads.  Excess numbers of 
basal cell skin cancers also have been 
reported in margins of irradiated areas 
which received estimated does of 9-12 
rads.

4.  In light of the above, in our opinion 
it is unlikely that the veteran's basal 
cell skin cancers can be attributed to 
exposure to ionizing radiation in 
service. 

In November 1995, the Director Compensation and Pension 
Service wrote to the RO that, after reviewing the above 
medical opinion and "following review of the evidence in its 
entirety, it is our opinion that there is no reasonable 
possibility that the veteran's disability was the result of 
such exposure."  Thereafter, in the rating action presently 
on appeal, the RO denied the veteran's claim of service 
connection for basal cell carcinoma as a residual of exposure 
to ionizing radiation.  

In July 1996, the veteran presented testimony at a hearing 
conducted before a hearing officer at the RO.  He described 
events surrounding the test blast, his occupational history 
and his treatment for basal cell skin cancer.

In May 1999, the veteran appeared at a personal hearing 
before the undersigned Member of the Board sitting at the RO 
and testified as to his participation in the testing during 
service.  He reported that he had been instructed to lie in a 
trench approximately 3000 yards from the detonation site and 
then walk to the detonation point after the test was 
conducted.  He recalled that he work a microfilm badge that 
became darker in color, the closer he came to the detonation 
point.  The veteran further testified that, after service, he 
underwent surgery on his eyelids and nose.  When asked about 
his employment history, the veteran responded that he had 
worked in as a mason in construction for many years, but had 
never been told that his skin cancers were attributable to 
sun exposure.  At the hearing, the veteran submitted 
information describing Mohs surgery and requested that the 
record be held open for 30 days to allow him to submit 
additional evidence, specifically a medical opinion in 
support of his claim.  The additional evidence, consisting of 
a June 1999 statement from a private physician, was received 
at the Board in August 1999.  In that statement, the 
veteran's private physician noted that skin cancers, such as 
the veteran's basal cell carcinoma of the shoulder "are 
usually caused by sun exposure, which is a cumulative process 
and the aging process as well.  However, exposure to 
radiation could be [a] contributory cause in the development 
of skin cancers."  The physician went on to note that it 
would be difficult to quantify the relative weight of 
radiation as a contributing factor, "especially in the 
absence of numerous cancers associated with local skin 
irritation as seen in patients exposed to radiation in the 
treatment of acne many years prior."



II.  Analysis

Service connection for cancer that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer that are presumptively service-connected.  
38 U.S.C.A. § 1112 (West 1991 ); 38 C.F.R. § 3.309(d) (1998).  
Second, 38 C.F.R. § 3.311 provides a list of "radiogenic 
disease" that will be service connected provided that 
certain conditions specified in that regulation are met. 
Third, direct service connection can be established by 
showing that the disability was incurred during or aggravated 
by service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40 (1996).  The Board will not 
address the first method by which service connection can be 
accomplished except to note that neither basal cell carcinoma 
nor skin cancer is included in the fifteen types of cancer 
that are subject to presumptive service connection under 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  

As to the second method, for purposes of 38 C.F.R. 
§ 3.311(b), skin cancer is considered a radiogenic disease.  
Under that regulation, when it is determined that a veteran 
was exposed to ionizing radiation as a result of 
participation in atmospheric nuclear weapons tests, that the 
veteran subsequently developed a radiogenic disease and such 
disease first became manifest within the applicable 
presumptive period, the claim will be referred to the Under 
Secretary for Benefits for consideration of certain factors, 
including the dose data received pursuant to a request made 
to DNA.  The Under Secretary for Benefits "may" request an 
advisory opinion from the Under Secretary for Health.  If the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary shall 
so inform the RO in writing, setting forth the rationale for 
the conclusion.  38 C.F.R. § 3.311.  

In the present case, the RO obtained the dose data from DNA 
and referred the claim to the Director of Compensation and 
Pension Service, who in turn requested a radiation review 
from the Chief Medical Director.  In that opinion, the dose 
estimate of 1.30 rem gamma was noted, with the additional 
note that, at that level, there was "virtually no potential 
for neutron."  It was further noted that skin cancers 
usually have been attributed to ionizing radiation at high 
doses, e.g., several hundred rads.  Given that, and the 
veteran's estimated level of exposure, the opinion concluded 
that it was unlikely that the veteran's basal cell carcinoma 
could be attributed to exposure to ionizing radiation in 
service.  Based on that opinion and a review of the 
"evidence in its entirety,"  the Director of Compensation 
and Pension Service opined that there was "no reasonable 
possibility that the veteran's disability was the result of 
such exposure."  Thus, the veteran's claim for service 
connection under 38 C.F.R. § 3.311 must fail.  

As stated above, direct service connection can also be 
established for cancer that is claimed to be attributable to 
radiation exposure during service.  See Combee; Ramey, supra.  
The veteran has the burden of submitting sufficient evidence 
to justify a belief that his claim of service connection for 
skin cancer is well-grounded.  If not, his application for 
service connection must fail, and there is no further duty to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, the only evidence of record linking the veteran's skin 
cancer to the claimed in-service radiation exposure is the 
veteran's own contentions and hearing testimony.  The 
veteran, however, as a lay person, cannot offer a medical 
opinion.  See Grottveit; Espiritu, supra.  The physician's 
statement submitted after the recent hearing noted that skin 
cancers such as the veteran's are usually caused by sun 
exposure, but also noted that exposure to radiation "could" 
be a contributing factor, the weight of which would be 
difficult to quantify.  The Board finds that this statement 
is too speculative in nature to provide the degree of 
certainty required for medical nexus evidence.  Dixon v. 
Derwinski, 3 Vet. App. 261 (19920; Tirpak, supra.  By use of 
the term "could," as well as the caveat regarding the 
difficulty with determining the extent to which radiation 
exposure may have contributed, the Board finds that the 
statement lacks the degree of certainty to provide a medical 
nexus.  Therefore, the Board concludes that the veteran has 
not met his burden of submitting a well-grounded claim.  See 
Caluza; Savage.  

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  At the veteran's May 1999 hearing and 
by this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claim as set forth above well grounded. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.


ORDER

As a well-grounded claim has not been presented, service 
connection for post-operative basal cell carcinoma as a 
result of exposure to ionizing radiation is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

